 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   AMEENA S.,                                          Civil No. 3:18-CV-05765-MAT

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            The parties, acting through their respective counsel, hereby agree and stipulate that the

16   above-captioned case be reversed and remanded for further administrative proceedings, including

17   but not limited to the following: the administrative law judge (ALJ) will reevaluate the medical

18   evidence, including medical source opinions from Drs. Jeff Hart and Cheryl Hart; reevaluate

19   Plaintiff’s mental impairments; and, revaluate, as necessary, Plaintiff’s symptom testimony and

20   residual functional capacity, and continue with the sequential evaluation process, obtaining

21   vocational expert testimony as warranted.

22            The parties stipulate that this remand be made pursuant to sentence four of 42 U.S.C. §

23   405(g). The parties agree that reasonable attorney fees and costs will be awarded under the Equal

24

     Page 1         ORDER - [3:18-CV-05765-MAT]
 1
     Access to Justice Act, 28 U.S.C. § 2412, upon proper request to the Court.
 2
              DATED this 25th day of April, 2019.
 3

 4

 5
                                                         A
                                                         Mary Alice Theiler
                                                         United States Magistrate Judge
 6

 7

 8

 9

10
     Presented by:
11
     s/ Thomas M. Elsberry
     THOMAS M. ELSBERRY
12
     Special Assistant U.S. Attorney
     Office of the General Counsel
13
     Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
14
     Seattle, WA 98104-7075
     Telephone: (206) 615-2112
15
     Fax: (206) 615-2531
     thomas.elsberry@ssa.gov
16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:18-CV-05765-MAT]
